Citation Nr: 0842025	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for gastroenteritis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to October 1975, from January 1990 to May 1990, 
and from May 1991 to December 1991.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA) California that 
denied service connection for a left ankle sprain, a right 
ankle condition, a back condition, residuals of malaria, and 
gastroenteritis.  In a May 2003 rating decision, the RO 
granted service connection for a left ankle fracture of the 
distal fibula and assigned a 10 percent rating effective 
August 6, 2001.  In June 2006, the Board denied service 
connection for residuals of malaria and remanded the issues 
seeking service connection for a low back disorder, a right 
ankle disorder, and gastroenteritis for further development. 


FINDINGS OF FACT

1.  A low back disorder was not manifested in service or 
within the first post service year, and there is a 
preponderance of evidence against relating such to service. 

2.  A right ankle disorder is not currently shown, and there 
is a preponderance of evidence against relating such to 
service.

3.  Gastroenteritis is not currently shown.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for gastroenteritis is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claims 
and of the efforts to assist him.  In letters dated in 
December 2001 (prior to the November 2002 decision on 
appeal), June 2006, November 2007, and May 2008, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).    The June 2006 letter notified the veteran of the 
disability ratings and effective date of an award in regards 
to his claims (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and the claims were subsequently readjudicated by 
the August 2008, supplemental statement of the case.  The 
veteran is represented and had been provided with every 
opportunity to participate in the adjudication process.  In a 
December 2005 statement, he indicated that he had nothing 
further to submit in regards to his appeals.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that there is a preponderance of the evidence 
against the veteran's claims, any questions as to an 
appropriate disability rating and effective date to be 
assigned are rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See 
Dingess/Hartman, supra. 19 Vet. App. 473 (2006); see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Here, the record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records (STR's) and post-service 
VA treatment records.  The veteran has been provided with 
appropriate VA examinations.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.



II.  Factual Background, Criteria, & Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West, 13 Vet. App. 247, 248 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

A.  Low Back Disorder

STR's are negative for any complaints, treatment, or 
diagnosis of a low back disorder.  An August 1973 record 
included complaints of back pain that started at the 
costovertebral angle and moved around to the right side with 
soreness in the right groin.  The assessment was that the 
veteran had a "stone."  An August 1975 separation 
examination under Chapter 13 was negative for any clinical 
findings of spine abnormalities.  An August 1975 report of 
medical history indicated that the veteran did not have 
swollen or painful joints; bone, joint, or other deformity; 
or recurrent back pain.  An October 1989 report of medical 
history (while the veteran was a civilian) indicated that he 
did not have swollen or painful joints; bone, joint, or other 
deformity; or recurrent back pain.

Post service medical records included VA Outpatient treatment 
records dated from 1997 to 2003 that showed treatment for 
chronic low back pain.  An August 2000 MRI report showed an 
old compression fracture of the T-12 vertebral body with 
anterior wedging and approximately 50% loss of vertebral body 
height anteriorly.  There was a large focal Schmorl's node 
within the superior endplate of T-12.  There was no evidence 
of significant canal spinal stenosis or focal disc protrusion 
at any level.  The neural foramina were patent bilaterally at 
all levels.  A June 2002 record noted complaints of right 
lower back side pain that went into the groin area.  The 
right leg and ankle were swollen.  

On May 2003 VA examination, the veteran reported a history of 
a motor vehicle accident in 1968 while in Germany, in which 
he sustained a compression injury to his spine.  He indicated 
that he had chronic back problems with his back since that 
time.  The examiner noted that a May 2000 x-ray showed mild 
degenerative changes in the lower thoracic spine.  After 
examination and reviewing MRI reports, the diagnosis was 
degenerative disc disease of the thoracic and lumbar spine 
with facet joint arthritis and compression fracture healed of 
T-12 vertebral body with 50% collapse.  The examiner opined 
that the compression fracture of the T-12 vertebral body and 
degenerative disc disease of the spine were very likely the 
result of the accident that the veteran had while he was in 
Germany in 1968.  

On July 2003 VA examination, the examiner opined that the 
veteran's post traumatic degenerative disease of the lumbar 
spine was likely initiated when he was injured in 1968.  The 
examiner stated that the compression fracture of the T-12 was 
as likely as not caused by the accident in 1968.  The veteran 
indicated that he was not aware of any fracture at the time 
of injury.  

On October 2006 VA examination, it was noted that the claims 
file was reviewed.  It was noted that the veteran had no 
previous medications, no surgeries, and no physical therapy 
intervention for his low back.  After physical examination 
and x-rays, the diagnosis was mild lumbar spondylosis and the 
examiner opined that this was unlikely secondary to the 
veteran's service injury.  

In this case, the Board notes that the May and July 2003 VA 
examiners were aware of all of the veteran's reported 
history, including that of a motor vehicle accident in 1968 
while in Germany, in which he allegedly sustained a 
compression injury to his spine.  Significantly, the 
examiners specifically concluded that the compression 
fracture of the T-12 vertebral body and degenerative disc 
disease of the spine was very likely the result of the 
accident that he had while he was in Germany in 1968.  
However, there is no credible factual basis to support that 
the veteran fractured his T-12 vertebral body in service 
and/or was involved in a motor vehicle accident in Germany in 
1968.  The Board recognizes that the Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  The 
veteran's STR's are negative for any T-12 compression 
fracture, or any back injury as a result of a motor vehicle 
accident in 1968.  Although STR's showed that the veteran was 
seen in August 1973 for complaints of back pain, the 
assessment at the time indicated that the pain was related to 
kidney stones.  STR's were completely negative for any 
complaints, treatment, or diagnosis of low back disorder at 
any time during active service.  Moreover, August 1975 
separation examination and report of medical history, as well 
as STR's from subsequent periods of service, were completely 
negative for any complaints, treatment, or diagnosis of a low 
back disorder.  Consequently, the Board must reject the 
current recitation provided many decades after service in 
favor of the contemporaneous documentation and lack of 
medical findings associated with active duty that wholly 
contradict the veteran's recent history.  As such, the 
medical opinions that tend to link a post-service back 
disorder to a 1968 motor vehicle accident must also be 
rejected.  Id.  Furthermore, in October 2006, after reviewing 
the claims file, a VA examiner diagnosed the veteran with 
mild spondylosis that was unlikely related to service.  

Additionally, the Board notes that the lack of any evidence 
of a continuing low back disorder for over 9 years between 
the period of active duty and the back disorder itself 
evidence tends to show that no back disorder was incurred as 
a result of service.  Moreover, there is no medical evidence 
showing that arthritis of the spine manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for low back disorder may not be presumed to have 
had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).

The Board has considered the veteran's own lay 
statements/testimony to the effect that his low back disorder 
is causally related to his active service; however, while a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  There is no evidence of record indicating 
that the veteran has specialized medical training so as to be 
competent to render a medical opinion.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision. 
38 U.S.C.A. § 5107(b).  There is a preponderance of the 
evidence against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

B.  Right ankle disorder

STR's included an October 1974 record that showed that the 
veteran had a nondisplaced fracture of the distal fibula in 
the left ankle that required a short leg walking cast.  A 
March 1975 record that noted tenderness and pain in the right 
ankle.  There was no trauma.  An April 1975 x-ray report for 
right ankle pain and tenderness showed no significant 
abnormalities.  An April 1975 record included a clinical 
impression of ankle pain with neuropathy after EMG and nerve 
velocity testing.  An August 1975 separation examination 
under Chapter 13 was negative for any clinical findings for 
lower extremity or neurological abnormalities.  An August 
1975 report of medical history indicated that the veteran did 
not have swollen or painful joints; bone, joint, or other 
deformity; or foot trouble.  The veteran reported that he 
fractured his ankle and tore ligaments.  An August 1989 
report of medical history (while the veteran was a civilian) 
indicated that he did not have swollen or painful joints; 
bone, joint, or other deformity; or foot trouble.  It was 
noted that he fractured his left ankle when he was 21 years 
old.  

Post service treatment records included VA Outpatient 
treatment records dated from 1997 to 2003.  An August 1997 
radiology report showed that the right ankle was within 
normal limits.  A June 2002 record noted complaints of right 
lower back side pain that went into the groin area.  The 
right leg and ankle were swollen.  

On May 2003 VA examination, the examiner found that there was 
no clinical evidence of traumatic arthritis of the ankles.  
After examination, the assessment was chronic foot pain most 
likely secondary to prior trauma in which the veteran 
reported occurred while he was in the military.  

On July 2003 VA examination, the examiner opined that the 
right ankle was a healed sprain, was currently 
nondebilitating to the veteran, and was sustained in 1968 
while the veteran was in service.   

On October 2006 VA examination, it was noted that the claims 
file was reviewed.  It was noted that the veteran had no 
previous medications, surgeries, or physical therapy 
interventions due to his ankle disorder.  The veteran 
reported that he had a fractured right ankle that was 
required to be refractured and casted in 1972 while he was 
still in the service.  After examination and x-rays, the 
diagnosis was right ankle pain with history of right ankle 
fracture with no current evidence of degenerative changes.  
The examiner opined that this was as likely as not secondary 
to service-connected fracture.  

On June 2008 VA examination, it was noted that the claims 
file was reviewed.  The veteran had complaints of right ankle 
pain.  It was noted that the right ankle was normal by 
history/physical/radiographic examinations.  

In this case, the Board notes that the May 2003, July 2003, 
and October 2006 VA examiners were aware of all of the 
veteran's reported history, including that of a motor vehicle 
accident in 1968 while in Germany, a fracture of the right 
ankle, and/or a refractured that required recasting in 1972.  
Significantly, the examiners specifically concluded that the 
foot pain, healed sprain, or history of fracture was related 
to an injury reported by the veteran, the 1968 injury, or to 
an in-service fracture.  However, there is no credible 
factual basis to support that the veteran fractured right 
ankle in service in 1968.  The Board recognizes that the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  Kowalski, supra; see, e. g., Coburn, supra.  
(Reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  The veteran's STR's showed that the veteran 
fractured his left ankle in October 1974, however, they were 
negative for any right ankle fracture, or any motor vehicle 
accident in 1968.  Although STR's showed that the veteran was 
seen in 1975 for right ankle pain, x-rays showed no 
significant abnormalities.  Moreover, August 1975 separation 
examination and report of medical history, as well as STR's 
from subsequent periods of service, were completely negative 
for any complaints, treatment, or diagnosis of a right ankle 
disorder.  Consequently, the Board must reject the current 
recitation provided many decades after service in favor of 
the contemporaneous documentation and lack of medical 
findings associated with active duty that wholly contradict 
the veteran's recent history.  As such, the medical opinions 
that tend to link any post-service right ankle disorder to a 
1968 motor vehicle accident, or a right ankle fracture in 
service must also be rejected.  Id.  

Furthermore, in June 2008, a VA examiner found that the right 
ankle was normal by history/physical/radiographic 
examinations.  The veteran was advised specifically that to 
establish service connection for a claimed disability, as a 
threshold requirement he must show he actually has such 
disability.  As the evidence of record is negative for 
currently having a right ankle disorder, the threshold 
requirement for establishing service connection for a right 
ankle disorder, i.e., competent evidence that the veteran now 
has a chronic disability is not met.  See Rabideau, 2 Vet. 
App. at 144; Brammer, 3 Vet. App. at 225.

The Board notes the veteran's reports of pain in the right 
knee.  However pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez, supra.  
While the Board does not doubt the sincerity of the 
appellant's beliefs regarding his claim for service 
connection for right ankle disorder, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the medical relationship between any current 
multiple right ankle disorder and his service.  See Bostain, 
supra. citing Espiritu, supra.  See also Routen v. Brown, 
supra.  As such, the veteran's assertions alone, while 
considered by the Board, cannot provide a basis for a grant 
of service connection for a right ankle disorder.   

As there is a preponderance of the evidence against the 
veteran's claim, the benefit-of- the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

C.  Gastroenteritis

STR's showed that the veteran was treated for acute 
gastroenteritis in June 1970.  A January 1971 record showed a 
diagnosis of questionable gastritis.  A May 1971 record 
included an impression of resolving gastroenteritis.  January 
1972 record included a diagnosis of gastroenteritis.  An 
August 1973 record included an impression of gastroenteritis.  
A January 1975 record indicated that viral gastroenteritis 
was suspected, not proven, and resolved.  An August 1975 
separation examination, under Chapter 13, was negative for 
any clinical findings of abdomen and viscera, or 
gastrointestinal abnormalities.  An August 1975 report of 
medical history indicated that the veteran did not have 
frequent indigestion.  An August 1989 report of medical 
history (while the veteran was a civilian) indicated that he 
did not have frequent indigestion (but noted that he had an 
appendectomy at 29 years of age).

Post service medical records included records from St. 
Joseph's Healthcare dated in 1995 that included a physical 
examination that showed that the veteran's abdomen was 
benign.  

VA Outpatient treatment records dated from 1997 to 2003 were 
negative for any complaints, treatment or diagnosis of 
gastroenteritis.  A June 2001 record included complaints of 
constipation, diarrhea, abdominal pain, and cramps.  A review 
of his abdomen was soft, non-tender, non-distended without 
masses.  The assessment was mixed hyperlipidemia, 
hypertension, chronic low back pain, and finger sprain.  A 
September 2001 physical examination revealed that the abdomen 
was soft and nontender.  

An April 2003 VA examination report indicated that the 
veteran did not have gastroenteritis.  It was determined that 
his symptoms (of certain food causing gas and bloating) were 
suggestive of irritable bowel syndrome.  The examiner 
reviewed the veteran's VA treatment records and noted that 
there were no intestinal complaints.  Also, no medications 
were given for the management of diseases of the digestive 
tract.  

On July 2003 VA examination report, the veteran reported a 
history of peptic ulcer disease and was placed on antacids 
with improved symptoms.  He did not report periodic burning 
sensation in the mid abdomen.  The examiner noted that the 
veteran reported a history of peptic ulcer disease and 
gastroenteritis that started in the military.  The examiner 
indicated that the veteran was currently asymptomatic, but 
might have recurrent episodes in the future.  

On December 2006 VA examination, it was noted that the claims 
file was reviewed.  Physical examination of the abdomen was 
benign with well-healed surgical scars from appendectomy, and 
normal bowel sounds.  There was no tenderness and no signs of 
weight gain, weight loss, or anemia.  All basic laboratory 
examinations were normal, including complete blood count, 
chem-13, etc.  It was also noted that the veteran underwent 
an upper GI series in August 2006 due to gastrointestinal 
reflux disease like symptoms, which was completely normal.  
The examiner found that it was highly unlikely as not that 
any intestinal disorder was related to military service.  The 
examiner reasoned that the term gastroenteritis was not a 
disease, but rather a term used to describe patients having 
undefined, undiagnosed symptoms of short-term duration, 
relieved with little or no medication that consisted in 
varying degrees of nausea, fatigue, and diarrhea.  Usually 
the duration was less than 48 to 72 hours; it usually did not 
require hospitalization; and it usually was not associated 
with any significant signs or symptoms, i.e. it was not 
associated with blood in stools, it was not associated with 
weight loss, and it did not require any sophisticated 
diagnosis.  It was well known that this term was used 
commonly in primary care, especially in the military, to 
describe any intestinal upset, including a viral syndrome 
and/or probably infectious viral diarrheas such as norovirus, 
or any gastrointestinal upset related to alcohol abuse and/or 
eating too much food high in fat or carbohydrate content.  
The examiner stated that according to the veteran's STR's, he 
had fit the category of nonspecific complaints, which were 
labeled as gastroenteritis, again, which was not a diagnosis 
unto itself, and had self-limited illnesses.  The examiner 
found that the veteran did not currently have 
gastroenteritis.  Also, there was no diagnosis of any 
gastroenteritis complaint in his VA chart problem list when 
he sought treatment at VA.  

The Board finds that there is a preponderance of the evidence 
against the veteran's claims of service connection for 
gastroenteritis.  Although STR's showed that the veteran was 
seen approximately six times for gastroenteritis between 1970 
and 1975, a January 1975 record indicated that viral 
gastroenteritis was suspected, not proven, and resolved.  
Also, an August 1975 separation examination was negative for 
any clinical findings of abdomen and viscera, or 
gastrointestinal abnormalities seen.  Consequently, service 
connection for gastroenteritis on the basis that such 
disability became manifest in service and persisted is not 
warranted.  

The veteran also did not present or identify any competent 
medical evidence of currently having gastroenteritis.  The 
veteran was advised specifically that to establish service 
connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  
The appellant raised unsubstantiated theories that he 
currently had gastroenteritis that was related to his 
service.  VA Outpatient treatment records were negative for 
treatment, diagnosis, or complaints related to 
gastroenteritis.  Also, April 2003, July 2003, and December 
2006 VA examinations indicated that the veteran currently did 
not have gastroenteritis.  

As the evidence of record is negative for currently having 
gastroenteritis, the threshold requirement for establishing 
service connection for gastroenteritis, i.e., competent 
evidence that the veteran now has chronic gastroenteritis is 
not met.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. 
App. at 225.

As there is a preponderance of the evidence against the 
veteran's claim, the benefit-of- the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right ankle disorder is denied. 

Service connection for gastroenteritis is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


